Exhibit 23.3 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 4 to Registration Statement No. 333-143212 on Form S-4 of The Great Atlantic & Pacific Tea Company, Inc. of our report dated April 19, 2007, relating to the consolidated financial statements of Pathmark Stores, Inc. and subsidiaries (the Company), which expresses an unqualified opinion and includes an explanatory paragraph relating to the Companys adoption of Statement of Financial Accounting Standards (SFAS) No. 123(R), Share-Based Payment, as revised, and SFAS No. 158, Employers Accounting for Defined Benefit Pension and Other Postretirement Plansan amendment of SFAS No. 87, 88, 106, and 132(R), and our report dated April 19, 2007, relating to managements report on the effectiveness of internal control over financial reporting, appearing in the Annual Report on Form 10-K of Pathmark Stores, Inc. and subsidiaries for the fiscal year ended February 3, 2007 and to the reference to us under the heading Experts in the Prospectus, which is part of this Registration Statement. /s/ Deloitte & Touche LLPNew York, New YorkOctober 8, 2007
